SUMMARY ORDER
Pursuant to defendant’s guilty plea, the District Court sentenced defendant to 87 months of imprisonment, which the Court then adjusted to 60 months under U.S.S.G. § 5G1.3(b) for time defendant had already served in New York State custody on a related conviction. On appeal, defendant argues that the Court erroneously denied him (1) a minor role adjustment pursuant to U.S.S.G. § 3B1.2(b) and (2) a downward departure on the combined bases of family circumstances and the aberrant nature of his conduct.
We have considered defendant’s first argument on appeal, and we find that it is without merit. With respect to appellant’s second argument, it is well settled that a district court’s denial of a downward departure is not appealable, see, e.g., United States v. Brovm, 98 F.3d 690, 692 (2d Cir.1996) (citation omitted), and defendant’s arguments that this case presents an exception to that rule are unavailing. Accordingly, the judgment of the District Court is AFFIRMED insofar as the Court denied defendant a minor role adjustment, and defendant’s appeal is DISMISSED for lack of jurisdiction insofar as it seeks review of the District Court’s denial of a downward departure.